This cause was submitted to Division A on a former day of the present term and the judgment of the court below was reversed. Thereafter, a suggestion of error was filed by counsel for the appellee, and the judgment of reversal was set aside and the case was remanded to the docket for submission to the court in banc;
and on a later day the judgment of the court below was by the court in banc again reversed and the cause dismissed.102 So. 465. Counsel for the appellee have now filed another suggestion of error, which the court must decline to consider under paragraph 3 of rule 14 (104 Miss. 906) which provides that "after a suggestion of error has been sustained, or overruled, by the court, no further suggestion of error shall be filed by any party." "Interest reipublicae ut sit finis litium."
Suggestion of error dismissed.